Title: Wetmore’s Minutes of the Argument: Essex Superior Court, Salem, November 1771
From: Wetmore, William
To: 


       At the Superior Court November the defendant offered to give in Evidence on plea of non Cul his right to Caesar by purchase &c. The Council for Caesar objected that it cou’d not be admitted on this plea and the Court doubted. It was compared to the Cases in Trials pr pais and Gilbert L.E. Law of Evidence where title agreements &c. are good evidence, when they don’t go in discharge of trespass but in denial of plaintiffs declaration. And the Cause was contin’d. A special verdict was proposed.
      